DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessberger et al (2011/0308214 A1).
Regarding to claim 1, Jessberger et al teach an arch gasket (8 in Figs. 3 & 4) for a filtration system comprising a main body (18); a first node (18a in Fig. 4 on the left) and a second node (18a in Fig. 4 on the right) extending from said main body (18) thereby forming a concave arch (19); and a first leg extension (14) and a second leg extension (unlabeled leg on the right) extending from said main body (18) thereby 
Regarding to claims 10, 19 and 20, Jessberger et al teach a filtration system (13 in Fig. 2) comprising a door or cover (4), a plenum (12) and an arch gasket (8 in Figs. 3 & 4) for a filtration system comprising a main body (18); a first node (18a in Fig. 4 on the left) and a second node (18a in Fig. 4 on the right) extending from said main body (18) thereby forming a concave arch (19); and a first leg extension (14) and a second leg extension (unlabeled leg on the right) extending from said main body (18) thereby forming a cavity (space between leg (14) on the left and unlabeled leg on the right in Figs. 3 & 4).
	Regarding to the recitation “a dust collection system” or “a tube sheet door”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In addition, this recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding to claims 2-4 and 11-13, Jessberger et al teach the gasket or sealing element (18) inherently made of a flexible elastomer such as silicone or polyurethane which is well-known in the art of gasket sealing for a filter element, wherein the elastomer exhibits a shore hardness of at least 30 durometers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jessberger et al (2011/0308214 A1), as applied supra.
11.	Regarding to specific dimensions or specific structure of the arch gasket of claims 5-7 and 14-16, unexpected results must be established by factual evidence.  Mere conclusory statements in the specification do not suffice.  In re Lindner, 457 F. 2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
12.	Claims 8, 9, 17 and 18 call for the arch gasket having a second concave arch and a third concave arch.  Jessberger et al disclose an arch gasket having just one concave arch (19) and not two or three concave arches.  It is obvious to a person having ordinary skill in the art at the time the invention was made to modify the arch Eskimo Pie Corp. v Levous et al 3 USPQ 23.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 09, 2021